          Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 1 of 8




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF ARKANSAS
                             NORTHERN DIVISION

TRAVIS HOWARD                                                                        PLAINTIFF

V.                                  No. 3:20-CV-275-JTR

KILOLO KIJAKAZI, Commissioner
Social Security Administration 1                                                  DEFENDANT

                                             ORDER

                                       I. Introduction

         Plaintiff, Travis Howard (“Howard”), applied for Title XVI supplemental

security income benefits on August 21, 2018, alleging disability beginning on

January 1, 2018.2 (Tr. at 10). After conducting a hearing, the Administrative Law

Judge (“ALJ”) denied his application on January 9, 2020. (Tr. at 18). The Appeals

Council denied his request for review on July 24, 2020, making the ALJ’s denial of

Howard’s application for benefits the final decision of the Commissioner. (Tr. at

1–3).

         For the reasons stated below, the Court 3 affirms the decision of the

Commissioner.




     1
       On July 9, 2021, Kilolo Kijakazi became the Acting Commissioner of the Social Security
Administration and is substituted as the Defendant in this action. Fed. R. Civ. P. 25(d).
    2
       For Title XVI applications, the relevant time-period begins on the date the application was
filed. (Tr. at 11).
    3
       The parties have consented in writing to the jurisdiction of a United States Magistrate Judge.
         Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 2 of 8




                          II. The Commissioner=s Decision

       The ALJ found that Howard, who was born on June 4, 1967, had not engaged

in substantial gainful activity since the application date of August 21, 2018.4 (Tr. at

12–16). The ALJ found, at Step Two, that Howard had the following severe

impairments: degenerative disc disease, osteoarthritis, and hypertension. (Tr. at 13).

       After finding that Howard’s impairments did not meet or equal a listed

impairment (Tr. at 13), the ALJ determined that Howard had the residual functional

capacity (“RFC”) to perform work at the light exertional level, except that Howard

could no more than occasionally stoop, kneel, crouch, or crawl. Id.

       The ALJ determined that Howard had no past relevant work. (Tr. at 16). At

Step Five, the ALJ relied upon Vocational Expert (“VE”) testimony to find that,

based on Howard’s age, education, work experience and RFC, jobs existed in

significant numbers in the national economy that he could perform, including

positions as hand packer and machine operator. (Tr. at 17). Thus, the ALJ concluded

that Howard was not disabled. Id.




   4
      The ALJ followed the required five-step sequence to determine: (1) whether the claimant
was engaged in substantial gainful activity; (2) if not, whether the claimant had a severe
impairment; (3) if so, whether the impairment (or combination of impairments) met or equaled a
listed impairment; (4) if not, whether the impairment (or combination of impairments) prevented
the claimant from performing past relevant work23; and (5) if so, whether the impairment (or
combination of impairments) prevented the claimant from performing any other jobs available in
significant numbers in the national economy. 20 C.F.R. §§ 404.1520(a)–(g), 416.920(a)–(g).
                                              2
        Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 3 of 8




                                 III. Discussion

      A. Standard of Review

      The Court’s function on review is to determine whether the Commissioner’s

decision is supported by substantial evidence on the record as a whole and whether

it is based on legal error. Miller v. Colvin, 784 F.3d 472, 477 (8th Cir. 2015); see

also 42 U.S.C. § 405(g). While “substantial evidence” is that which a reasonable

mind might accept as adequate to support a conclusion, “substantial evidence on the

record as a whole” requires a court to engage in a more scrutinizing analysis:

       “[O]ur review is more than an examination of the record for the
       existence of substantial evidence in support of the Commissioner’s
       decision; we also take into account whatever in the record fairly
       detracts from that decision.” Reversal is not warranted, however,
       “merely because substantial evidence would have supported an
       opposite decision.”

Reed v. Barnhart, 399 F.3d 917, 920 (8th Cir. 2005) (citations omitted).

      In clarifying the “substantial evidence” standard applicable to review of

administrative decisions, the Supreme Court has explained: “And whatever the

meaning of ‘substantial’ in other contexts, the threshold for such evidentiary

sufficiency is not high. Substantial evidence . . . ‘is more than a mere scintilla.’”

Biestek v. Berryhill, 139 S. Ct. 1148, 1154 (2019) (quoting Consolidated Edison Co.

v. NLRB, 59 S. Ct. 206, 217 (1938)). “It means—and means only—‘such relevant

evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Id.
                                         3
        Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 4 of 8




      It is not the task of this Court to review the evidence and make an independent

decision. Neither is it to reverse the decision of the ALJ because there is evidence in

the record which contradicts his findings. The test is whether there is substantial

evidence in the record as a whole which supports the decision of the ALJ. Miller,

784 F.3d at 477.

      B. Howard’s Arguments on Appeal

      Howard contends that the evidence supporting the ALJ’s decision to deny his

application for benefits is less than substantial. He argues that: (1) the ALJ erred in

his treatment of opinion evidence; and (2) the RFC did not incorporate all of

Howard’s limitations.

      The medical record is thin, but objective testing results showed no more than

mild-to-moderate conditions (x-rays of the lumbar spine and both knees showed

mild osteoarthritis). (Tr. at 15, 354–357). Objective tests showing mild to moderate

conditions do not support a finding of disability. Masterson v. Barnhart, 363 F.3d

731, 738–39 (8th Cir. 2004). (Tr. at 15, 354–357). Howard’s podiatrist suggested

conservative treatment like arch supports and home physical therapy to treat bilateral

pes planus. (Tr. at 346). The need for only conservative treatment contradicts

allegations of disabling conditions. Smith v. Shalala, 987 F.2d 1371, 1374 (8th Cir.

1993). At an August 22, 2018 consultative examination with Dr. Tara Oetken, M.D,

Howard had a normal gait, could ambulate without assistance, and could stand on


                                          4
          Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 5 of 8




his toes and heels and tandem walk. (Tr. at 335–336). He had good motor tone and

strength and no abnormal reflexes. Id.

         With respect to hypertension, Howard’s doctors recommended that he

monitor it at home. (Tr. at 370–371).

         Howard admitted that he could walk two or three blocks, could cook, could

shop for groceries, and could vacuum. (Tr. at 14, 334). Such daily activities

undermine his claims of disability. Shannon v. Chater, 54 F.3d 484, 487 (8th Cir.

1995).

         There were some medical opinions in the record. Dr. Oetken wrote, in the

concluding paragraph of her examination report, that Howard could sit for a full

workday, but would have limitations in walking and standing (Tr. at 336); her

statement suggested that Howard could not perform work at the light exertional

level.

         Lee Woodruff, DPM, PA, the podiatrist who diagnosed bilateral pes planus

and recommended conservative care, wrote in a clinic note that Howard may be

limited in his ability to perform duties that required prolonged walking or standing.

(Tr. at 346-348). At the same time, Woodruff wrote that because he had only seen

Howard one time, he did not know his long-term prognosis. Id.




                                         5
          Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 6 of 8




      The two Disability Determination Services medical experts reviewed the

records and found that Howard was capable of light exertional work. (Tr. at 15–16,

60–72).

      On January 28, 2017, the Administration promulgated new regulations

governing how ALJs assess medical opinion evidence. The new rules, with an

effective date of March 27, 2017, focus on whether an opinion is persuasive, based

on: (1) supportability; (2) consistency with the evidence; (3) relationship with the

claimant [which includes: (i) length of treatment relationship; (ii) frequency of

examinations; (iii) purpose of the treatment relationship; (iv) extent of the treatment

relationship; and (v) examining relationship]; (4) provider specialization; and (5)

any other important factors. See 20 C.F.R. § 404, 1520c(a)–(c)(2017). An opinion is

more persuasive if it is consistent with and supported by the medical evidence as a

whole. 20 C.F.R. § 416.920c(c)(1)–(2) (2017). See Phillips v. Saul, 1:19-CV-34-BD,

2020 WL 3451519, at *2 (E.D. Ark. June 24, 2020). An ALJ must give good reasons

for his findings about an opinion’s persuasiveness. Id.

      The ALJ found that Dr. Oetken’s opinion was not persuasive, and explained

that the opinion was inconsistent with generally normal physical examinations. (Tr.

at 16). Dr. Oetken’s opinion was also inconsistent with Howard’s admitted ability to

perform daily activities. The record did not fully support Dr. Oetken’s opinion, and

the ALJ explained why. He properly considered her opinion.


                                          6
          Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 7 of 8




       On the other hand, the ALJ found that the two DDS experts’ opinions that

Howard could perform light exertional work were persuasive, again citing to

relatively normal objective testing and normal clinical examinations. (Tr. at 16). The

ALJ discussed these opinions and gave good reasons for finding them to be

persuasive. Id.

       The ALJ did not mention Woodruff’s statement limiting Howard’s ability to

walk or stand for prolonged periods, which was proper. Dr. Woodruff did not assess

function-by-function limitations or support his statement with any citation to

medical evidence. It was inconsistent with Woodruff’s conservative treatment plan.

And it was based on only one office visit. The ALJ committed no error in his

assessment of medical evidence.5

       Likewise, the ALJ’s RFC finding was proper. Again, because of relatively

normal examinations, conservative treatment, a limited medical record, and

Howard’s ability to perform a variety of daily activities, the RFC for light work made

sense.6 It fully incorporated Howard’s credible limitations.



   5
      Physician opinions inconsistent with the record as a whole may be discounted in full or in
part. Wildman v. Astrue, 596 F.3d 959, 964 (8th Cir. 2010); Krogmeier v. Barnhart, 294 F.3d 1019,
1023 (8th Cir. 2002).
    6
      A claimant’s RFC represents the most he can do despite the combined effects of all of his
credible limitations and must be based on all credible evidence. McCoy v. Astrue, 648 F.3d 605,
614 (8th Cir. 2011). In determining the claimant’s RFC, the ALJ has a duty to establish, by
competent medical evidence, the physical and mental activity that the claimant can perform in a
work setting, after giving appropriate consideration to all of his impairments. Ostronski v. Chater,
94 F.3d 413, 418 (8th Cir. 1996).
                                                 7
        Case 3:20-cv-00275-JTR Document 16 Filed 08/16/21 Page 8 of 8




                                IV. Conclusion

      There is substantial evidence to support the Commissioner’s decision to deny

benefits. The ALJ properly analyzed the medical opinions and the RFC incorporated

all of Howard’s credible limitations. The finding that Howard was not disabled

within the meaning of the Social Security Act, therefore, must be, and hereby is

AFFIRMED. Judgment will be entered for the Defendant.

      ORDERED this 16th day of August, 2021.



                                     ___________________________________
                                     UNITED STATES MAGISTRATE JUDGE




                                        8
